Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 10/07/2021. Claims 1, 12 and 13 have been amended. Claims 3-11 and 14 have been canceled without prejudice.  Claims 19 and 20 have been newly added. Claims 2 and 15-18 have been rejoined. Thus, claims 1-2, 12-13 and 15-20 are currently pending in the instant application.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2 and 15-18 previously withdrawn from consideration as a result of a restriction requirement, mailed on 03/29/2021, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement of figure 9 as set forth in the office action mailed on 03/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-2, 12-13 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art of record does not teach or fairly suggest combination of elements recited independent claim 1 including:
“a second antenna structure disposed near the first antenna structure, and including a conductive portion positioned on a printed circuit board disposed in the space of the housing, wherein the conductive portion includes: a first conductive portion disposed at a position adjacent to the first antenna structure and disposed near the substrate, in parallel with a longitudinal direction of the substrate, a second conductive portion extending from the first conductive portion, spaced apart from the first conductive portion by a first slit, and being disposed in parallel with the first conductive portion, and a third conductive portion extending from the second conductive portion, spaced apart from the second conductive portion by a second slit, and being disposed in parallel with the second conductive portion; and a second wireless communication circuit electrically connected to the third conductive portion, wherein a length of the first conductive portion is determined to be in a range of 0.5 to 1.5 times a length of the at least one antenna element.”
Comparing to the prior arts of the record, because none of the prior art references of the record either stand alone or in combination, teach or suggest the above mentioned features in combination with other limitations recited in claim 1 above. Therefore, the claims seemed patentable over the prior of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        11/063/2021